J-S74003-18
J-S74004-18
J-S74005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERALD K. STOKES                      :
                                       :
                   Appellant           :   No. 2485 EDA 2017

         Appeal from the Judgment of Sentence February 13, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0014259-2013


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERALD K. STOKES                      :
                                       :
                   Appellant           :   No. 2486 EDA 2017

         Appeal from the Judgment of Sentence February 13, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0011050-2015


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERALD K. STOKES                      :
                                       :
                   Appellant           :   No. 2487 EDA 2017
J-S74003-18
J-S74004-18
J-S74005-18



            Appeal from the Judgment of Sentence February 13, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0011073-2015

BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY LAZARUS, J.:                   FILED DECEMBER 21, 2018

       Gerald K. Stokes appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following his conviction on a

series of sexual offenses filed under three separate bills of information.1 Upon

review, we find Stokes’ briefs substantially deficient and deem his claims

waived. Accordingly, we affirm his judgment of sentence.

       On October 11, 2016, in a consolidated trial, Stokes was found guilty of

the following crimes: rape of a child, rape by forcible compulsion, corruption

of a minor, and two counts of unlawful contact with a minor (docket no. CP-

51-CR-0014529-2013); rape by forcible compulsion (docket no. CP-51-CR-

0011050-2015); and rape of a child (docket no. CP-52-CR-0011073-2015).

He was sentenced on February 13, 2017, and his motion for reconsideration

was denied on March 23, 2017. Stokes’ timely notice of appeal followed on

April 21, 2017.2


____________________________________________


1 We have consolidated these appeals sua sponte, as they involve the same
facts and legal issues. See Pa.R.A.P. 513.

2 His appeal was forwarded to the Superior Court without an opinion, as the
presiding judge no longer sits on the Court of Common Pleas.


                                           -2-
J-S74003-18
J-S74004-18
J-S74005-18


       Under Pa.R.A.P. 2119, any appeal, including those challenging the

sufficiency of the evidence must provide some analysis of the legal claims to

provide this court with “a basis upon with to review [appellant’s] claims.” See

Commonwealth v. Hakala, 900 A.2d 404, 406 (Pa. Super. 2006) (finding

waiver where brief “failed to provide significant analysis of his claims or to

offer citations of law . . . other than the standard of review”).          When

deficiencies in a brief prevent this court from conducting meaningful review,

“we may dismiss the appeal entirely, or find certain issues to be waived.”

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super 2007) (citing

Pa.R.A.P. 2101).

       Stokes filed nearly identical briefs under each docket number. All three

assert a single claim—there was insufficient evidence to convict him of “rape

and related offenses.”       Brief of Appellant (2485 EDA 2017), at 3; Brief of

Appellant (2486 EDA 2017), at 3; Brief of Appellant (2487 EDA 2017), at 3.

None of the briefs, however, addresses the sufficiency of the evidence

underpinning his convictions.3 Stokes rarely goes beyond reciting a standard

____________________________________________


3 The closest Stokes comes to addressing the sufficiency of the evidence is an
assertion that “none of the complainants reported the sexual offenses
contemporaneously with any event.” Brief of Appellant (2485 EDA 2017), at
17; Brief of Appellant (2486 EDA 2017), at 16; Brief of Appellant (2487 EDA
2017), at 17. Not only is this assertion unsupported by citations to the record
or developed in light of any case law, it does not explicate a sufficiency claim.
See Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997)
(“credibility determinations are made by the fact finder and . . . challenges
thereto go to the weight, and not the sufficiency, of the evidence”).

                                           -3-
J-S74003-18
J-S74004-18
J-S74005-18


or definition verbatim, and never applies the facts of the case to the law. Brief

of Appellant (2485 EDA 2017), at 16–18; Brief of Appellant (2486 EDA 2017),

at 15–17; Brief of Appellant (2487 EDA 2017), at 16–18. Because Stokes fails

to offer analysis or case law in support of his claims, we deem them waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/18




                                      -4-